 1   GUTRIDE SAFIER LLP
     ADAM J. GUTRIDE (State Bar No. 181446)
 2   SETH A. SAFIER (State Bar No. 197427)
     KRISTEN G. SIMPLICIO (State Bar No. 263291)
 3
     100 Pine Street, Suite 1250
 4   San Francisco, California 94111
     Telephone: (415) 639-9090
 5   Facsimile: (415) 449-6469
 6   Attorneys for Plaintiff, SCOTT KOLLER
 7

 8                             UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA
10    SCOTT KOLLER, an individual, on behalf      CASE NO. 3:14-cv-02400-RS
11    of himself, the general public and those
      similarly situated,
12                                               STIPULATION REGARDING DISTRIBUTION
        Plaintiff,                               OF ATTORNEYS’ FEES AND COSTS FROM
13                                               SETTLEMENT FUND; ORDER
                     v.
14

15    DEOLEO USA, INC.; and MED FOODS,
      INC.,
16
        Defendants.
17

18

19
20

21

22

23

24

25

26

27

28

                                                 -1-
 1          WHEREAS, on August 29, 2018, the Court issued an Order Granting Final Approval of

 2   Settlement and Judgment (“Order”) in which it ordered, inter alia, that attorneys’ fees and costs in

 3   the total amount of $2,250,319.73 (“Attorney Award”) be paid from the Settlement Fund to Class

 4   Counsel and stated that “Such amounts shall be paid according to the terms of the Settlement

 5   Agreement”;

 6          WHEREAS, pursuant to section 3.1 of the Settlement Agreement, the $7 million

 7   Settlement Fund has been maintained since its inception in an interest-bearing account;

 8          WHEREAS, pursuant to section 6.4 of the Settlement Agreement, Class Counsel had the

 9   right to receive payment of the Attorney Award within seven days of the Order upon providing

10   certain documentation to the Claim Administrator, as well as the obligation, in the event of

11   reversal of the Order, to repay the Attorney Award to the Settlement Fund plus interest that would

12   have been earned on the Attorney Award had it not been withdrawn from the Settlement Fund;

13          WHEREAS, Class Counsel elected not to withdraw the Attorney Award while appeals

14   from the Order were pending;

15          WHEREAS, the mandate of the Court of Appeals dismissing all appeals became effective

16   March 8, 2019;

17          WHEREAS, the $7 million principal deposited into the Settlement Fund had as of

18   March 5, 2019, earned approximately $60,226.54 in interest; and

19          WHEREAS, the Attorney Award represents 32.15% of total principal value of the

20   Settlement Fund, so 32.15% of the earned interest is properly attributable to the amount of the

21   Atttorney Award;

22          NOW THEREFORE, the Parties agree that in addition to the Attorney Award, the Claim

23   Administrator should pay Class Counsel 32.15% of the interest earned by the Settlement Fund

24   through the date upon which the Claim Administrator pays the Attorney Award to Class Counsel,

25   and that all remaining interest shall be distributed to Class Members and Court-approved cy pres

26   recipients pursuant to the terms of the Settlement Agreement.

27

28

                                                     -1-
           STIPULATED AND AGREED:
 1
     Dated: March 13, 2019
 2
                                    _/s/ Kristen G. Simplicio_____________________
 3                                  Adam J. Gutride
                                    Seth A. Safier
 4                                  Kristen G. Simplicio
                                    GUTRIDE SAFIER LLP
 5                                  100 Pine Street, Suite 1250
                                    San Francisco, California 94111
 6

 7                                  Attorneys for Plaintiff

 8   Dated: March 13, 2019
                                    _/s/ Jeffrey Margulies____________________
 9                                  Jeffrey Margulies
10                                  NORTON ROSE & FULBRIGHT LLP
                                    555 South Flower Street, Forty-First Floor
11                                  Los Angeles, California 90071
                                    Attorneys for Defendant
12                                  Deoleo USA, Inc.
13

14
           GOOD CAUSE APPEARING THEREFOR, IT IS SO ORDERED.
15

16

17   DATED: 3/14/19
                                    THE HONORABLE RICHARD SEEBORG
18                                  UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28

                                       -2-
